Name: Regulation (EU) 2015/2102 of the European Parliament and of the Council of 28 October 2015 amending Regulation (EU) No 1343/2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area
 Type: Regulation
 Subject Matter: fisheries;  natural environment;  European construction
 Date Published: nan

 25.11.2015 EN Official Journal of the European Union L 308/1 REGULATION (EU) 2015/2102 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 28 October 2015 amending Regulation (EU) No 1343/2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) The Agreement for the establishment of the General Fisheries Commission for the Mediterranean (the GFCM Agreement) provides an appropriate framework for multilateral cooperation to promote the development, conservation, rational management and best utilisation of living marine resources in the Mediterranean and the Black Sea at levels which are considered sustainable and at low risk of collapse. (2) The Union, as well as Bulgaria, Greece, Spain, France, Croatia, Italy, Cyprus, Malta, Romania and Slovenia are contracting parties to the GFCM Agreement. (3) Regulation (EU) No 1343/2011 of the European Parliament and of the Council (3) lays down certain provisions for fishing in the GFCM Agreement area. It is the appropriate legislative act for the implementation of those GFCM recommendations the content of which is not yet covered by Union law. Indeed, Regulation (EU) No 1343/2011 can be amended to include the measures contained in the relevant GFCM recommendations. (4) At its Annual Sessions in 2011 and 2012, the GFCM adopted measures for the sustainable exploitation of red coral in its area of competence, which need to be implemented in Union law. One of those measures concerns the use of Remotely Operated underwater Vehicles (ROVs). The GFCM decided that the further use, in zones under national jurisdiction, of ROVs which had already been authorised to engage in observation and prospection operations in respect of red coral, is to be allowed only under certain conditions and for a limited period of time, unless scientific advice states otherwise. Consequently, such use of ROVs in Union waters should no longer be allowed after 31 December 2015, unless justified by scientific advice. In line with Recommendation GFCM/35/2011/2, the use of ROVs should also be allowed in the case of Member States which have not yet authorised them for prospection and may wish to do so, provided that scientific results obtained in the context of management plans show no negative impact on the sustainable exploitation of red coral. In addition, the use of ROVs should be authorised for a limited period not extending beyond 2015, for scientific experimental campaigns both for observation and for harvesting of red coral. According to another measure laid down in Recommendation GFCM/36/2012/1, red coral catches are to be landed only in a limited number of ports with adequate port facilities and the lists of designated ports are to be communicated to the GFCM Secretariat. Any changes affecting the lists of ports designated by Member States should be communicated to the European Commission (Commission) for further transmission to the GFCM Secretariat. (5) At its Annual Sessions in 2011 and 2012, the GFCM adopted Recommendations GFCM/35/2011/3, GFCM/35/2011/4, GFCM/35/2011/5 and GFCM/36/2012/2, laying down measures for the mitigation of incidental catches of seabirds, sea turtles, monk seals and cetaceans in fishing activities in the GFCM Agreement area, to be implemented in Union law. Those measures include a prohibition on the use, from 1 January 2015, of bottom-set gillnets with monofilament or twines greater than 0,5 mm, with a view to mitigating incidental catches of cetaceans. That prohibition is already contained in Council Regulation (EC) No 1967/2006 (4) which, however, covers only the Mediterranean Sea. It should therefore be included in Regulation (EU) No 1343/2011 so as to apply also to the Black Sea. (6) At its Annual Session in 2012, the GFCM also adopted Recommendation GFCM/36/2012/3 laying down measures aimed at ensuring, in its area of competence, that sharks and rays, and in particular the shark and ray species listed as endangered or threatened under Annex II to the Protocol concerning specially protected areas and biological diversity in the Mediterranean (5), are afforded a high level of protection from fishing activities. (7) According to a measure included in Recommendation GFCM/36/2012/3 which aims at the protection of coastal sharks, fishing activities carried out with trawl nets are to be prohibited within three nautical miles off the coast, provided that the 50 metre isobath is not reached, or within the 50 metre isobath where the depth of 50 metres is reached at a shorter distance from the coast. Under certain conditions, specific and spatially limited derogations may be granted. That prohibition and the possibility of granting derogations are already contained in Regulation (EC) No 1967/2006 which, however, covers only the Mediterranean Sea. They should therefore be included in Regulation (EU) No 1343/2011 so as to apply also to the Black Sea. (8) Certain other measures aimed at the proper identification of sharks, which are included in Recommendation GFCM/36/2012/3 but which are not covered by Council Regulation (EC) No 1185/2003 (6) or by other Union legislation, need to be included in Regulation (EU) No 1343/2011 in order that they may be fully implemented in Union law. (9) At its Annual Sessions in 2013 and 2014, the GFCM adopted Recommendations GFCM/37/2013/1 and GFCM/38/2014/1, laying down measures for fisheries exploiting small pelagic stocks in the Adriatic Sea, which need to be implemented in Union law. Those measures concern the management of fishing capacity for small pelagic stocks in GFCM Geographical Sub-Areas 17 and 18, on the basis of the reference fishing capacity established by means of the list of fishing vessels that had to be communicated to the GFCM Secretariat by 30 November 2013, in accordance with paragraph 22 of Recommendation GFCM/37/2013/1. That list includes all fishing vessels equipped with trawl nets, purse seines or other types of surrounding nets without purse line, which are authorised by the Member States concerned to fish for small pelagic stocks and registered in harbours located in Geographical Sub-Areas 17 and 18, or which, although registered in harbours located outside those Geographical Sub-Areas on 31 October 2013, are operating in Geographical Sub-Area 17 or 18 or in both. Any changes which may affect that list should be communicated to the Commission as soon as they occur for further transmission to the GFCM Secretariat. (10) The GFCM measure laid down in Recommendations GFCM/37/2013/1 and GFCM/38/2014/1 also includes a ban on retention on board or landing which should be implemented in Union law in accordance with Article 15(2) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (7). For the purpose of proper implementation, national control, monitoring and surveillance programmes should be developed, which the Commission should communicate annually to the GFCM. (11) In order to improve data gathering with a view to scientific monitoring of certain marine species that are incidentally caught in fishing gears, masters of fishing vessels should be obliged to record incidental catches of the marine species concerned. The national reports to the GFCM Scientific Advisory Committee should contain the information from fishing vessels on incidental catches of certain marine species, supplemented with details from available sources concerning those incidents. (12) In order to ensure uniform conditions for the implementation of certain provisions of this Regulation, implementing powers should be conferred on the Commission with regard to the format and transmission of data on harvesting of red coral and information related to incidental catches of seabirds, sea turtles, monk seals, cetaceans and sharks and rays, changes to lists of ports designated for landing catches of red coral, the impact of certain fishing vessels on cetacean populations and changes made to the maps and lists of geographical locations which identify the location of caves of monk seals. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (8). (13) In order to ensure that the Union continues to fulfil its obligations under the GFCM Agreement, the power to adopt acts in accordance with Article 290 of the Treaty should be delegated to the Commission in respect of authorisations to derogate from the prohibition on the harvesting of red coral at depths of less than 50 metres and to depart from the minimum basal diameter of red coral colonies. It is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level. The Commission, when preparing and drawing up delegated acts, should ensure a simultaneous, timely and appropriate transmission of relevant documents to the European Parliament and to the Council. (14) In order to ensure that any derogations to be adopted by the Commission by delegated act pursuant to Article 290 of the Treaty and pertaining to the management of red coral harvesting are well designed to suit regional particularities, Member States having a direct management interest in red coral should be able to submit joint recommendations for the purpose of the adoption of such delegated acts. A deadline should be established for the submission of joint recommendations. During a transitional period leading up to the submission of joint recommendations for a delegated act, Member States should be allowed, in the context of national management plans for red coral, to develop or maintain derogations, as transitional measures. Where the Commission considers that a measure containing derogations which are granted or modified by Member States after 28 November 2015 does not meet the conditions of Recommendations GFCM/35/2011/2 and GFCM/36/2012/1, it should be able to request that that measure be amended. (15) Regulation (EU) No 1343/2011 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EU) No 1343/2011 Regulation (EU) No 1343/2011 is amended as follows: (1) the following Article is inserted: Article 15a Use of trawl nets and gill-nets fisheries in the Black Sea 1. The use of trawl nets shall be prohibited: (a) within three nautical miles off the coast, provided that the 50 metre isobath is not reached; or (b) within the 50 metre isobath where the depth of 50 metres is reached at a shorter distance from the coast. 2. Member States may exceptionally authorise their fishing vessels to fish within the zone referred to in paragraph 1 by granting derogations in accordance with Recommendation GFCM/36/2012/3, provided that they duly inform the Commission of any such derogation. 3. Where the Commission considers that a derogation granted in accordance with paragraph 2 does not fulfil the condition set out in that paragraph, it may, subject to providing relevant reasons and after consulting with the Member State concerned, request it to amend that derogation. 4. The Commission shall inform the Executive Secretary of the GFCM of any derogations granted in accordance with paragraph 2. 5. From 1 January 2015, the monofilament or twines diameter of bottom-set gillnets shall not exceed 0,5 mm.; (2) in Title II, the following chapters are added: CHAPTER IV Conservation and sustainable exploitation of red coral Article 16a Scope This Chapter shall apply without prejudice to Article 4(2) and points (e) and (g) of Article 8(1) of Regulation (EC) No 1967/2006 or any stricter measures stemming from Council Directive 92/43/EEC (9). Article 16b Minimum depth for harvesting 1. The harvesting of red coral shall be prohibited at depths of less than 50 metres until the GFCM indicates otherwise. 2. The Commission shall be empowered to adopt delegated acts in accordance with Article 27 of this Regulation and Article 18(1) to (6) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (10) in order to grant derogations from paragraph 1. 3. Joint recommendations to be submitted pursuant to Article 18(1) of Regulation (EU) No 1380/2013 with a view to a derogation as referred to in paragraph 2 of this Article shall be accompanied by: (a) detailed information on the national management framework; (b) the scientific or technical justifications; (c) the list of fishing vessels, or the number of authorisations granted, as regards the harvesting of red coral at depths of less than 50 metres; and (d) the list of fishing zones where such harvesting is authorised, as identified by geographic coordinates both on land and at sea. Any joint recommendation by Member States as referred to in the first subparagraph shall be submitted by 29 November 2018. 4. Derogations referred to in paragraph 2 of this Article shall be granted if the following conditions are satisfied: (a) an appropriate national management framework is in place, including a fishing authorisation scheme in accordance with Article 7 of Regulation (EC) No 1224/2009; and (b) adequate spatio-temporal closures ensure that only a limited number of red coral colonies are exploited. 5. Notwithstanding paragraphs 2 to 4 and as a transitional measure, Member States may adopt measures for the implementation of Recommendation GFCM/35/2011/2, provided that: (a) those measures are part of an appropriate national management framework; and (b) the Member State concerned duly informs the Commission of the adoption of those measures. The Member States concerned shall ensure that any derogations cease to apply no later than on the date of application of the relevant delegated act adopted in accordance with paragraph 2. 6. Where the Commission considers, on the basis of the notifications provided by the Member States concerned in accordance with point (b) of paragraph 5, that a national measure adopted after 28 November 2015 does not satisfy the conditions set out in paragraph 4, it may, subject to providing relevant reasons and after consultation with the Member State concerned, request it to amend that measure. 7. The Commission shall inform the Executive Secretary of the GFCM of the measures adopted pursuant to paragraphs 2 and 5. Article 16c Minimum basal diameter of colonies 1. Red coral from colonies of red coral whose basal diameter is smaller than 7 mm at the trunk, measured within one centimetre from the base of the colony, shall not be harvested, retained on board, transhipped, landed, transferred, stored, sold or displayed or offered for sale as raw product. 2. The Commission shall be empowered to adopt delegated acts in accordance with Article 27 of this Regulation and Article 18(1) to (6) of Regulation (EU) No 1380/2013 in order to authorise, by way of derogation from paragraph 1, a maximum tolerance limit of 10 % in live weight of undersized (< 7 mm) colonies of red coral. 3. Joint recommendations to be submitted pursuant to Article 18(1) of Regulation (EU) No 1380/2013 with a view to a derogation as referred to in paragraph 2 of this Article shall be accompanied by the scientific or technical justifications for that derogation. Any joint recommendation by Member States as referred to in the first subparagraph shall be submitted by 29 November 2018. 4. Derogations as referred to in paragraph 2 of this Article shall be granted if the following conditions are satisfied: (a) a national management framework is in place, including a fishing authorisation scheme in accordance with Article 7 of Regulation (EC) No 1224/2009; (b) specific monitoring and control programmes are in place. 5. Notwithstanding paragraphs 2 to 4 and as a transitional measure, Member States may adopt measures for the implementation of Recommendation GFCM/36/2012/1, provided that: (a) those measures form part of an appropriate national management framework; and (b) the Member State concerned duly informs the Commission of the adoption of those measures. The Member States concerned shall ensure that any derogations cease to apply no later than on the date of application of the relevant delegated act adopted in accordance with paragraph 2. 6. Where the Commission considers, on the basis of the notifications provided by the Member States concerned in accordance with point (b) of paragraph 5, that a national measure adopted after 28 November 2015 does not satisfy the conditions set out in paragraph 4, it may, subject to providing relevant reasons and after consultation with the Member State concerned, request it to amend that measure. 7. The Commission shall inform the Executive Secretary of the GFCM of the measures adopted pursuant to paragraphs 2 and 5. Article 16d Gear and devices 1. For the harvesting of red coral, the only permitted gear shall be a hammer used in scuba diving by fishermen who are authorised or recognised by the competent national authority. 2. The use of Remotely Operated underwater Vehicles (ROVs) for the exploitation of red coral shall be prohibited. 3. By way of derogation from paragraph 2, the use of ROVs that have been authorised by a Member State prior to 30 September 2011 for the purpose of observation and prospection shall continue to be permitted in zones under the jurisdiction of that Member State provided that the ROVs concerned cannot be equipped with manipulator arms or any other device allowing the cutting and harvesting of red coral. Such authorisations shall expire or be withdrawn by 31 December 2015 unless the Member State concerned has obtained scientific results showing that the use of ROVs beyond 2015 would have no negative impact on the sustainable exploitation of red coral. 4. By way of derogation from paragraph 2, a Member State may authorise the use of ROVs without manipulator arms for the purpose of observation and prospection in zones under the jurisdiction of that Member State, provided that it has obtained scientific results in the context of a national management framework showing no negative impact on the sustainable exploitation of red coral. Such authorisations shall expire or be withdrawn by 31 December 2015 unless the scientific results referred to in the first subparagraph are validated by the GFCM. 5. By way of derogation from paragraph 2, a Member State may authorise, for a limited period of time not extending beyond 31 December 2015, the use of ROVs for the purpose of scientific experimental campaigns for observation and harvesting of red coral, provided that the campaigns are carried out under the supervision of a national research institution or in collaboration with competent national or international scientific bodies as well as with any other relevant stakeholders. CHAPTER V Reduction of the impact of fishing activities on certain marine species Article 16e Scope This Chapter shall apply without prejudice to any stricter measures stemming from Directive 92/43/EEC or Directive 2009/147/EC of the European Parliament and of the Council (11), and to Council Regulation (EC) No 1185/2003 (12). Article 16f Incidental catches of seabirds in fishing gears 1. Masters of fishing vessels shall promptly release seabirds incidentally caught in fishing gears. 2. Fishing vessels shall not bring seabirds ashore except within the framework of national plans for the conservation of seabirds or to secure assistance for the recovery of harmed individual seabirds, and provided that the competent national authorities have been duly and officially informed, prior to the fishing vessel concerned returning to port, of the intention to bring such seabirds ashore. Article 16g Incidental catches of sea turtles in fishing gears 1. To the extent possible, sea turtles incidentally caught in fishing gears shall be safely handled and released unharmed and alive. 2. Masters of fishing vessels shall not bring ashore sea turtles unless as part of a specific rescue or national conservation programme or unless this is otherwise required in order to rescue, and secure assistance for the recovery of, harmed and comatose individual sea turtles and provided that the competent national authorities concerned have been duly and officially informed prior to the fishing vessel concerned returning to port. 3. As far as practicable, fishing vessels using purse seines for small pelagic species or surrounding nets without purse line for pelagic species shall avoid encircling sea turtles. 4. Fishing vessels using long-lines and bottom-set gillnets shall carry on board safe-handling, disentanglement and release equipment designed to ensure that sea turtles are handled and released in a manner that maximises the probability of their survival. Article 16h Incidental catches of monk seals (Monachus monachus) 1. Masters of fishing vessels shall not take on board, tranship or land monk seals, unless this is required in order to rescue, and to secure assistance for the recovery of, harmed individual animals and provided that the competent national authorities concerned have been duly and officially informed prior to the fishing vessel concerned returning to port. 2. Monk seals incidentally caught in fishing gears shall be released unharmed and alive. The carcasses of dead specimens shall be landed and seized for the purpose of scientific studies or destroyed by the competent national authorities. Article 16i Incidental catches of cetaceans Fishing vessels shall promptly return to the sea unharmed and alive, as far as practicable, cetaceans incidentally caught in fishing gears and brought alongside the fishing vessel. Article 16j Protected sharks and rays 1. Shark and ray species which are included in Annex II to the Protocol concerning specially protected areas and biological diversity in the Mediterranean (13) ( Protocol to the Barcelona Convention ) shall not be retained on board, transhipped, landed, transferred, stored, sold or displayed or offered for sale. 2. To the extent possible, fishing vessels that have incidentally caught sharks and rays of the species included in Annex II to the Protocol to the Barcelona Convention shall promptly release them unharmed and alive. Article 16k Identification of sharks Beheading and skinning of sharks on board and before landing shall be prohibited. Beheaded and skinned sharks may not be marketed at the first sale markets after landing. CHAPTER VI Measures for fisheries for small pelagic stocks in the Adriatic Sea Article 16l Management of fishing capacity 1. For the purposes of this Article, the reference fishing capacity for small pelagic stocks is that established on the basis of the lists of fishing vessels of the Member States concerned, as communicated to the GFCM Secretariat in accordance with paragraph 22 of Recommendation GFCM/37/2013/1. Those lists include all fishing vessels equipped with trawl nets, purse seines or other types of surrounding nets without purse line which are authorised to fish for small pelagic stocks and are registered in harbours located in Geographical Sub-Areas 17 and 18, as referred to in Annex I to this Regulation, or which, although registered in harbours located outside those Geographical Sub-Areas on 31 October 2013, are operating in Geographical Sub-Area 17 or 18 or in both. 2. Fishing vessels equipped with trawl nets and purse seines, irrespective of the overall length of the vessel concerned, are classified as fishing actively for small pelagic stocks when sardine and anchovy account for at least 50 % of the catch in live weight. 3. Member States shall ensure that the overall fleet capacity of fishing vessels equipped with trawl nets or purse seines actively fishing for small pelagic stocks in Geographical Sub-Area 17, both in terms of gross tonnage (GT) or gross registered tonnage (GRT) and in terms of engine power (kW), as recorded in the national and EU fleet registers, does not at any time exceed the reference fishing capacity for small pelagic stocks referred to in paragraph 1. 4. Member States shall ensure that fishing vessels equipped with trawl nets and purse seines for small pelagic stocks as referred to in paragraph 2 do not operate for more than 20 fishing days per month and more than 180 fishing days per year. 5. Any fishing vessel not included in the list of authorised fishing vessels referred to in paragraph 1 of this Article shall not be allowed to fish for, or, by way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, retain on board or land any quantity greater than 20 % of anchovy or sardine or of both anchovy and sardine if the fishing vessel is engaged on a fishing trip in Geographical Sub-Area 17 or 18 or in both. 6. Member States shall communicate to the Commission any addition to, any deletion from or any modification of, the list of authorised fishing vessels referred to in paragraph 1 as soon as such addition, deletion or modification occurs. Those changes shall be without prejudice to the reference fishing capacity referred to in paragraph 1. The Commission shall forward that information to the Executive Secretary of the GFCM. (9) Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (OJ L 206, 22.7.1992, p. 7)." (10) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22)." (11) Directive 2009/147/EC of the European Parliament and of the Council of 30 November 2009 on the conservation of wild birds (OJ L 20, 26.1.2010, p. 7)." (12) Council Regulation (EC) No 1185/2003 of 26 June 2003 on the removal of fins of sharks on board vessels (OJ L 167, 4.7.2003, p. 1)." (13) OJ L 322, 14.12.1999, p. 3.;" (3) in Title III, the following chapter is inserted: CHAPTER Ia Recording obligations Article 17a Harvesting of red coral Fishing vessels authorised to harvest red coral shall have on board a logbook in which the daily catches of red coral and fishing activity by area and depths are recorded, including the number of fishing days and dives. That information shall be communicated to the competent national authorities within the deadline laid down in Article 14(6) of Regulation (EC) No 1224/2009. Article 17b Incidental catches of certain marine species 1. Without prejudice to Article 15(5) of Regulation (EC) No 1224/2009, masters of fishing vessels shall record in the fishing logbook referred to in Article 14 of that Regulation the following information: (a) any event of incidental catch and release of seabirds; (b) any event of incidental catch and release of sea turtles; (c) any event of incidental catch and release of monk seals; (d) any event of incidental catch and release of cetaceans; (e) any event of incidental catch and, where required, release of sharks and rays of the species listed in Annex II or Annex III to the Protocol to the Barcelona Convention. 2. National reports intended to be analysed by the SAC should, in addition to the information recorded in the logbook, also contain: (a) in relation to incidental catches of sea turtles, information on:  fishing gear type,  times of the incidents,  soak duration,  depths and locations,  target species,  sea turtles species, and  whether the sea turtles have been discarded dead or released alive; (b) in relation to incidental catches of cetaceans, information on:  characteristics of gear type,  times of the incidents,  locations (either by Geographical Sub-Areas or statistical rectangles, as defined in Annex I to this Regulation), and  whether any such cetacean is a dolphin or another species of cetacean. 3. By 31 December 2015, Member States shall establish the rules referred to in paragraph 1 on the recording of incidental catches by the masters of fishing vessels which are not subject to the obligation to keep a fishing logbook pursuant to Article 14 of Regulation (EC) No 1224/2009.; (4) the following Articles are inserted: Article 23a Reporting of relevant data to the Commission 1. By 15 December of each year, the Member States concerned shall submit to the Commission: (a) the data on red coral referred to in Article 17a; and (b) in the form of an electronic report, the rates of incidental catches and release of seabirds, sea turtles, monk seals, cetaceans and sharks and rays, as well as any relevant information reported in accordance with points (a), (b), (c), (d) and (e) respectively of Article 17b(1). 2. The Commission shall transmit the information referred to in paragraph 1 to the Executive Secretary of the GFCM by 31 December of each year. 3. Member States shall communicate to the Commission any changes to the list of ports designated for landing catches of red coral in accordance with paragraph 5 of Recommendation GFCM/36/2012/1. 4. Member States shall set up adequate monitoring systems in order to collect reliable information on the impact on cetacean populations in the Black Sea of fishing vessels targeting picked dogfish with bottom-set gillnets, and shall submit that information to the Commission. 5. Member States shall inform the Commission of any changes made to the maps and lists of geographical positions which identify the location of caves of monk seals as referred to in paragraph 6 of Recommendation GFCM/35/2011/5. 6. The Commission shall promptly transmit the information referred to in paragraphs 3, 4 and 5 to the Executive Secretary of the GFCM. 7. The Commission may adopt implementing acts in respect of the format and transmission of the information referred to in paragraphs 1, 3, 4 and 5. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 25(2). Article 23b Control, monitoring and surveillance of fisheries for small pelagic stocks in the Adriatic Sea 1. By 1 October of each year, Member States shall communicate to the Commission their plans and programmes to ensure compliance with Article 16l through adequate monitoring and reporting, in particular of the monthly catches and fishing effort deployed. 2. The Commission shall submit the information referred to in paragraph 1 to the Executive Secretary of the GFCM by no later than 30 October of each year.; (5) Article 27 is amended as follows: (a) the words Article 26 are replaced by words Articles 16b, 16c and 26, with any necessary grammatical changes being made; (b) in the first sentence of paragraph 2, the date 19 January 2012 is replaced by the date 28 November 2015. Article 2 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 28 October 2015. For the European Parliament The President M. SCHULZ For the Council The President N. SCHMIT (1) OJ C 12, 15.1.2015, p. 116. (2) Position of the European Parliament of 13 January 2015 (not yet published in the Official Journal) and position of the Council at first reading of 13 July 2015 (not yet published in the Official Journal). Position of the European Parliament of 28 October 2015 (not yet published in the Official Journal). (3) Regulation (EU) No 1343/2011 of the European Parliament and of the Council of 13 December 2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area and amending Council Regulation (EC) No 1967/2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (OJ L 347, 30.12.2011, p. 44). (4) Council Regulation (EC) No 1967/2006 of 21 December 2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea, amending Regulation (EEC) No 2847/93 and repealing Regulation (EC) No 1626/94 (OJ L 409, 30.12.2006, p. 11). (5) OJ L 322, 14.12.1999, p. 3. (6) Council Regulation (EC) No 1185/2003 of 26 June 2003 on the removal of fins of sharks on board vessels (OJ L 167, 4.7.2003, p. 1). (7) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (8) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).